       Case 7:18-cv-00400 Document 2 Filed in TXSD on 12/19/18 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   McALLEN DIVISION

SAUL MORENO                                             §
                                                        §
        Plaintiff,                                      §
                                                        §       Civil Action No. 7:18-cv-400
v.                                                      §
                                                        §
PALACIOS BUILDERS, INC.                                 §       JURY DEMANDED
d/b/a LAS CASITAS METAL BUILDINGS,                      §
ARNOLD PALACIOS and                                     §
JOSE LUIS PALACIOS                                      §
       Defendants                                       §

                          DISCLOSURE OF INTERESTED PARTIES

COMES NOW Plaintiff SAUL MORENO and hereby certifies that the following persons or

entities have a financial interest in the outcome of this litigation:

Saul Moreno
Roma, Starr County, Texas
Plaintiff

Leichter Law Firm
1602 East 7th Street
Austin, Texas 78702
Counsel for Plaintiff
                                                Respectfully submitted:

                                                By: /s/ David G. Langenfeld
                                                        David G. Langenfeld
                                                        Attorney-in-Charge
                                                        State Bar No. 11911325
                                                        Fed. ID No. 15878
                                                        LEICHTER LAW FIRM
                                                        1602 East 7th Street
                                                        Austin, TX 78702
                                                        Tel.: (512) 495-9995
                                                        Fax: (512) 482-0164
                                                        Email: david@leichterlaw.com

                                                ATTORNEYS FOR PLAINTIFF

                                                   1
